CAMPBELL, Circuit Judge
(dissenting).
The essential difficulty we face in this and other like cases under the Longshoremen’s and Harbor Workers’ Compensation Act is giving the status term, “maritime employment,” some meaning as applied to the work activities of a shipyard. The Act has both a status and a situs requirement. While Graziano met the situs standard — he was working at a shipyard — he was not meaningfully engaged in maritime employment. In my view, the logic of today’s opinion simply reads the status requirement out of the Act. It grants federal rather than state compensation coverage to shore-based employees doing work indistinguishable from that done at garden variety industrial plants. Rather than take such a step, sub silentio, I feel this court has a duty to attempt to give meaning to both the status and situs requirements as Congress and the Supreme Court have suggested we should. I therefore respectfully dissent.
The Act, itself, was originally passed to fill a gap in the workmen’s compensation scheme. That gap was the result of the Supreme Court’s decision in Southern Pacific Co. v. Jensen, 244 U.S. 205, 37 S.Ct. 524, 61 L.Ed. 1086 (1917), which held that under the Constitution the states were without power to extend their own workmen’s compensation to longshoremen whenever they were injured on navigable waters rather than on land. Congress responded in 1927 with the Longshoremen’s and Harbor Workers’ Compensation Act, designed to fill in this gap in coverage. During the next 45 years the courts struggled with the scope of federal coverage under the Act, finally determining that the “water’s edge” defined the line of federal coverage. Longshoremen and harbor workers injured while working ashore had to rely on state coverage; only those injured while on the ship side were federally covered.
This construction of the Act was altered by the 1972 Amendments. The 1972 Amendments specifically extended the Act’s coverage shoreward. The Act thus expanded the physical situs covered by the Act to include navigable waters and “any adjoining pier, wharf, dry dock, terminal, building way, marine railway, or other adjoining area customarily used by an employer in loading, unloading, repairing, or building a vessel.” 33 U.S.C. § 903. This expansion of geographical scope, however, made it necessary to describe limits on the class of employees Congress intended to compensate. Congress therefore added the status requirement that the injured worker be “engaged in maritime employment.” This, in turn, was defined and limited to a “longshoreman or other person engaged in long-shoring operations, and any harbor worker including a ship repairman, shipbuilder, and shipbreaker. . . . ” 33 U.S.C. § 902(3).
Since 1972, the courts have again struggled to draw meaningful lines defining the scope of coverage under this new regime. The two Supreme Court cases cited by the majority are indicative of both the direction the courts have taken and the possible limits of coverage under the 1972 Amendments. In Northeast Marine Terminal Co. v. Caputo, 432 U.S. 249, 97 S.Ct. 2348, 53 L.Ed.2d 320 (1977), the Court found that a cargo “checker” who worked both on the shore side and the ship side of a pier and a regular longshoreman who was injured on land while loading cargo onto trucks were both covered by the Act. Both men spent a portion of their regular working time on vessels and a portion on land. However, *345under the pre-1972 Act they would not have been covered because their injuries occurred on land.
The Court held, however, that the 1972 Amendments were intended to cover “persons whose employment is such that they spend at least some of their time in indisputably longshoring operations and who, without the 1972 Amendments, would be covered for only part of their activity.” Id., at 273, 97 S.Ct. at 2362. The two men were covered because they spent at least part of their time doing indisputably longshoring work and because, without the 1972 Amendments, they would have been covered for only their shipboard work. The Court noted, however, that a truck driver or a clerical worker on the situs would not be covered.
The Court clarified this limitation in P. C. Pfeiffer Co. v. Ford, 444 U.S. 69, 100 S.Ct. 328, 62 L.Ed.2d 225 (1979). In Pfeiffer, the Court found that two shipyard warehouse employees, who were injured while loading and unloading cargo, were covered by the Act despite the fact that their work never took them on board a ship. The Court stated that the status requirement of the Act did not depend upon situs considerations such as whether the employee worked occasionally beyond “the water’s edge.” Rather, the Court adopted a functional approach. Since the warehousemen were engaged in “the type of duties that longshoremen perform in transferring goods between ship and land ...,” id., at 81, 100 S.Ct. at 337, and they were an “integral part of the unloading process,” id. at 75, 100 S.Ct., at 333, they were covered by the Act.
The circuit courts have widely adopted— and expanded — versions of this “integral function” test as applied to maritime activities. This court’s decision in Prolerized New England Co. v. Benefits Review Board, 637 F.2d 30 (1st Cir. 1980), cert. denied, 452 U.S. 938, 101 S.Ct. 3080, 69 L.Ed.2d 952 (1981), is an example. There, we held that a shipyard worker who operated and repaired equipment which cut and specially adapted scrap metal to prepare it for loading onto ships was covered by the Act even though he also spent time maintaining non-maritime equipment and was classified as a “maintenance man.” Using a functional analysis, we said that because a substantial number of the employee’s activities involved him in integral parts of the loading process, he was covered. Closer to the facts of Pfeiffer was our opinion in Stockman v. John T. Clark & Son, 539 F.2d 264 (1st Cir. 1976), cert. denied, 433 U.S. 908, 97 S.Ct. 2972, 53 L.Ed.2d 1092 (1977), where we found that employees who stripped cargo containers on a pier were covered.
The same expansive approach has been applied to employees engaged in shipbuilding or ship repair, with the result that ever increasing numbers of employees who were never covered under the Act before can now claim benefits. Thus, men maintaining the special machines and parts used in shipbuilding and repair have been held to be covered by the Act just as are actual shipwrights. Newport News Shipbuilding & Dry Dock v. Graham, 573 F.2d 167 (4th Cir.), cert. denied, 434 U.S. 903, 98 S.Ct. 299, 54 L.Ed.2d 190 (1977) (sandblaster of shipbuilding equipment covered). It should be noted, however, that the application of this “integral function” test as applied to employees not fully engaged in actual loading, ship repair or shipbuilding — the “core” activities which would seem to be “indisputably maritime” — is an expansion of the test as it was used in Pfeiffer. There, the Court merely reached out to embrace land-based employees doing core work which ship-based employees might have done. As applied in the circuits, however, the test has reached a second class of employees who perform support services which are once or twice removed from the activities we traditionally think of as “maritime” in nature.
Until today, however, the courts have agreed that a third category of shipyard employees is indisputably not covered by the Act. These are shipyard workers whose functions are not tied into actual production or repair work, such as the unskilled maintenance man in Dravo Corp. v. Banks, 567 F.2d 593 (3d Cir. 1977), and the clerical *346worker in Maher Terminals, Inc. v. Farrell, 548 F.2d 476 (3d Cir. 1977). In sum, three categories of employees have emerged — the “core” and shipbuilding equipment maintenance workers, who are covered; and the miscellaneous shipyard employees who are not.
Graziano’s case must fall within either the second or third of these categories. Graziano, according to the ALJ, spent most of his time doing routine masonry and maintenance work on the buildings in the shipyard. He occasionally — and the record suggests to me that these jobs came up only rarely — helped to. repair large acid vats and boilers in the steel mill and the pipe shop. Thus, the question becomes first whether Graziano’s primary functions as a mason were “integrally related” to the loading, repair or building of ships. Secondly, if his usual work did not qualify him, we need to ask whether his occasional repair of the vats and boilers — special equipment which is essential to the shipbuilding and repair functions of the yard — nevertheless entitles him to benefits as a maritime employee. The majority answers both questions affirmatively, suggesting, however, that either ground would be sufficient to support an award of benefits.
On the first question, I find the facts of our case closer to the maintenance man in Dravo than to the cited cases of painters and sandblasters. Graziano’s primary duties, according to the Board, “did not involve the repair and maintenance of shipbuilding equipment; rather, they involved the repair and maintenance of the buildings located on employer’s facility.” Similarly, the ALJ found that Graziano’s work involved maintaining the “physical integrity of the employer’s shipbuilding plant,” not, we may infer, of the essential equipment used in making or repairing ships. It seems to me that these findings describe the claimant in Dravo as well as our claimant. It is no less essential to clear the debris from the shop floors than to keep the masonry and plumbing of the buildings in shape. Both are support activities more removed than “integrally related” to the job of cleaning the hulls and repairing the decks of ships. I thus disagree with the court’s characterization of the masonry work performed by Graziano as “integrally related” to shipbuilding. Unless the “integral function” test is to sweep into its net everyone at the situs whose presence contributes to the operation of the yard— which logically means watchmen, clerks and general yard maintenance personnel — I do not see how we can include those who repair and maintain buildings. To be sure, there must be buildings if ships are to be built but so also must there be security and paperwork.
As to the second ground of decision, the court takes the Supreme Court’s language referring to people who “spend at least some of their time in indisputably longshoring operations” out of context and stretches the words so as to fundamentally alter the scope of the Act. When the Supreme Court spoke in Caputo of covering employees who were engaged “at least some of the time” in indisputably longshoring activities (a core activity), it was referring, as the full quotation indicates, to people who spent only some (not all) of their time loading on board ship. Pfeiffer extended this to include workers who were engaged in some portion of the core activity of loading and unloading and who worked exclusively on land.
The majority opinion, however, would apply the Supreme Court’s “some of the time” language to activity which is far removed from the core work of loading, repairing and building. Under this analysis, anyone (the clerk in Maher, for instance) who spent as little as 2½ to 5 percent of their time (the amount of time spent by the employee in Boudloche) engaged in such secondary support activities as oiling the engine of a forklift or painting a shed in the shipyard would qualify for coverage as fully as the bona fide shipwright. This seems to me to stretch the language of the Act beyond recognition. Congress introduced the status requirement (“maritime employment”) in 1972 by way of limiting coverage. The court’s rationale in today’s opinion all but eliminates that legislative limitation.
*347It is probably too late to question the applicability of the Act to the general category of “support” employees whose sole “maritime” attribute is that they maintain equipment used in actual shipbuilding. Indeed, our own cases have found such workers to be covered, though it is worth noting that the employee in Prolerized New England v. Benefits Review Board, 637 F.2d 30 (1st Cir. 1980), cert. denied,-U.S.-, 101 S.Ct. 3080, 69 L.Ed.2d 952, 49 U.S.L.W. 3931 (June 15, 1981), spent a portion of his time actually on ships. I do think, however, that it would be well within the intent of the Act if we required those employees whose claimed maritime status hinges on such secondary support activities to show that they were engaged in their “integrally related” support work as their primary duty and during a substantial portion of their working time. This would be consistent with the facts we confronted in Prolerized New England and would also insure that building maintenance workers and clerical employees whom the courts agree are not covered, could not gain coverage by occasionally fixing a forklift when the regular mechanic was sick.
Thus, while, as required by the Supreme Court, anyone who performs “core” activity — i. e., actual shipbuilding or longshoring — only some of the time would be fully covered by the Act, those who perform only activities in support of such “core” maritime work would have to meet the Board’s Boudloche test, which requires claimants to show that they are engaged in maritime employment a “substantial portion of their working time.” Thus, equipment maintenance and repair would have to take up a substantial portion of their time. This limited use of the Boudloche test neither offends the Court’s Pfeiffer holding nor is inconsistent with the Fifth Circuit’s view in Boudloche v. Howard Trucking Co., 632 F.2d 1346 (5th Cir. 1980); the employee in the latter case spent “some of the time” in the core maritime activity of actual loading and unloading ships and was thus covered under Pfeiffer.
Graziano would fail to qualify for federal coverage under such an analysis. The ALJ found only that he repaired boilers and acid tanks as a portion of his duties while indicating that his primary job was maintaining the physical integrity of the entire plant. The record strongly suggests that the former duties were only very occasional. Since Graziano’s duties did not involve him a substantial amount of the time in the maintenance and repair of equipment specifically used in maritime work, he would not be covered.
I am keenly aware that drawing such a line may add to the complexity of the analysis we must undertake in these cases. Under the test I propose, a painter who' paints shipbuilding equipment a substantial portion of his time would be covered while one who paints mostly shipyard buildings would not. It is, I recognize, tempting to say that we should open the doors to all shipyard employees, regardless of function, so long as they are employed by a shipbuilding or longshoring company and work on the situs. This test would have the virtue of being evenhanded and easy to administer. However, it reads the status requirement out of the Act, a step more legitimately left to Congress than to this court. After all, most industrial activities are covered by state compensation laws; there is no necessary reason why a non-maritime employee doing shore-based work similar to that done in any non-maritime facility should be awarded federal rather than state coverage. Because I feel today’s opinion has the effect of abolishing the status requirement — without saying so expressly — I respectfully dissent.